Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
The drawings are objected to because the blocks in FIGs. 1C, 1D, 9 and 11 are required to include descriptive indicia showing what each block is.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims include a method for “determining a TOA and/or distance” (claim 1), a device comprising “a TOA or distance estimation unit for estimating . . . a TOA or a distance” (claim 28), and a medium having a computer program “determining a TOA and/or distance” (claim 38).
Compliance with the enablement requirement of 35 U.S.C. § 112, (a) or ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  Each of the independent claims asserts the estimation of a distance, however, the specification does not sufficiently enable someone skilled in the art to ascertain a distance solely from information related to a time of arrival of a signal received at the unit/device that receives a signal.  Distance represents a spacing between the positions of two elements.  There is nothing in the claims that would enable such an estimation since the only available information is a time of arrival at one position.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to estimate a distance based solely on the information derived from a time of arrival.  There is no knowledge or recitation of a source of the transmission and no information related to the source of transmission such as to enable an estimation of distance.  The claims would appear to lack essential subject matter that is required in order to estimate a distance or respective distances.  Thus, the full scope of the claims is insufficiently enabled by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims consist of numerous indications of language that fail to clearly and distinctly define the subject matter.  While the Examiner has made an attempt at identifying the errors, the 
In claim 1, the claim sets forth “a correlation process” on a received signal, however, it is unclear what the correlation process encompasses since there is only a single measurement.  It is unclear whether the received measurement signal is correlated with itself (auto-correlation) or with some other signal (cross-correlation).  Since there is only a single signal, the performing of the correlation function is therefore unclear and fails to clearly set forth the applicant’s invention.  
In claim 1, the claim sets forth “determining a TOA and/or distance.”  However, it is unclear what the TOA/distance refers to since there are no elements in the claim between which a distance is referenced or can be referenced.  
In claim 1, the claim sets forth “correction data acquired by at least the correlation data.”  The claim lacks clarity since it is unclear in what manner data is acquired by data.  It is not clear what the metes and bounds of “correction data” encompasses, particularly in light of the fact that it is in some unknown manner “acquired by at least the correlation data.”
In claim 1, the language “pre-assigned configuration data” lacks clarity as to what this is/encompasses, where it comes from, and in what manner it is acquired at a “subsample resolution
In claim 1, the language “pre-assigned configuration data associated to the transmission channel” is indefinite since “the transmission channel” lacks a proper antecedent basis and since “associated to the transmission channel” is grammatically improper.  
In claim 2, the language “to achieve multiple configuration correlation functions associated to different distances at a subsample resolution” lacks clarity particularly with respect to the meaning of “associated to different distances at a subsample resolution” since “associated to” is grammatically incorrect, it is not evident what the distances are with respect to, and since it is unclear what is at a “subsample resolution.”  
In claim 3, the language “transforming the correlation data . . . according to a transformation function achieved experimentally” lacks clarity. No meaning can be attributed to the noted language nor is the scope of “a transformation function achieved experimentally” clear such that one of ordinary skill in the art would know what it is or represents.
In claim 4, the language “the configuration session” lacks a proper antecedent basis since such is not in claim 1 but rather is set forth in claim 2. The language “configuration signals received from a plurality of different distances and/or time delays” is indefinite since no meaning can be attributed to signals which are received “from” distances or delays.  The scope of “pre-assigned configuration data in association to distances or time delays” lacks clarity due to the lack of understanding of “in association to distances or time delays.”  Moreover, since the configuration is “pre-assigned” but it is acquired in association to distances/time delays, it is unclear whether the configuration is supposedly known ahead of time, i.e. pre-assigned, or if it is being determined at such time of the configurations session.
In claim 7, the language is confusing and fails to clearly and distinctly define the subject matter due to the numerous uses of “and/or” in its recitation. For example, the claim comprises determining the correlation data of at least one sample preceding and/or following the peak sample,” “comparing and/or measuring the difference” and “and/or calculating a ratio.”  Due to the numerous variations of combinations among the recited components, it is unclear what the scope of the claim encompasses.  Additionally, various combinations result in a further lack of clarity, such as when determining the correlation data of only the preceding sample, comparing/measuring the difference between the preceding and following samples is unclear.  It is also unclear what the distinction is between “comparing” and “measuring the difference” in the claim.  Thus, the scope of the claim lacks clarity and is not understood.
In claim 8, it is unclear what is intended by the language “a configuration session performed at subsample resolution” due to the lack of clarity with respect to a “session” and being performed “at a subsample resolution.”  Additionally, the same issues addressed with respect to claim 7 exist in claim 8 with respect to the numerous alternative combinations of steps. 
The scope of claim 9 is not ascertainable in its entirety.  Additionally, the ratio is a singular value and it is unclear what is meant by “achieving a linear function from the values of the ratios.”  It is also noted that it is an improper claim since it does not refer to multiple claims only in the alternative.  The language “the angular coefficient” lacks a proper antecedent basis and it is unclear what this represents.
The scope of claim 10 is not ascertainable and is an improper claim since it does not refer to multiple claims only in the alternative.
Claim 11 lacks clarity since it is unclear whether or not the first and second transmissions are associated with a same transmitter or different transmitters.  Since there is no relationship between the first transmission and the second transmission, it is unclear how measurements of two times of arrivals, in its broadest reasonable interpretation, are representative of a measured distance” is the same as or different from the “distance” set forth in claim 1 or what relationship exists between the two.  The scope of the claim cannot be ascertained.
Claim 12 is indefinite due to the lack of clarity.  Claim 12 is dependent upon claim 1 however, it is unclear in what relationship the method of claim 12 operates in conjunction with claim 1 and thus further defines the method that is set forth in claim 1.  Claim 1 sets forth a measurement of a distance as does claim 12, however it is unclear what the relationship is between the two distances.  Claim 12 appears to set forth a duplicative operation of that which is set forth in claim 1.  Due to the lack of clarity, the scope of the claim cannot be ascertained.
Claim 13 is indefinite since the metes and bounds of “are acquired by simulation” or “by performing measurements on cable.”  Neither of the phrases clearly and distinctly set forth what is encompassed whether in terms of inputs or results.  For example, there is no structure associated with the claims, thus performing measurements on a cable makes no sense.  Similarly, as there are no constraints as to the “pre-assigned configuration data”, the step of “acquiring by simulation
Claim 15 is indefinite due to the lack of a proper antecedent basis and improper grammar for “the measurement resolution associated to the sampling rate.”  The language “at mutual distances smaller than the measurement resolution” is not understood since it is unclear what “mutual distances” represents or in what manner those distances are related to a measurement resolution such that it is “smaller than” a measurement resolution.  It is not understood what is meant by adapting a transmission channel to the correlation data. The scope of the claim cannot be ascertained.
In claim 17, the scope of “other statistical methods” lacks clarity.  The metes and bounds of “other” are not distinctly set forth in the claim and encompasses any and all known and unknown statistical methods, most of which are not adequately described by the specification. 
Claim 18 is indefinite due to the lack of clarity with respect to the claim language “transforms data from a measurement correlation function into data which keep into account the features of the environment.” Additionally, the language includes a lack of a proper antecedent basis.  The scope of the claim cannot be ascertained.
Claims 20 and 21 are indefinite since it is unclear in what manner the method defined in claim 1 is further limited.  The method of claim 1, in its broadest reasonable interpretation, consists of steps that can be associated with a processor regardless of any particularity of a front end.  Since there is no necessity of the front end, i.e. a measurement is merely provided to a processor and correlated, it is not clear in what manner the method would be modified by the nature of signal that was transmitted absent any particularity of the reception of a signal (which would thus require a distinct front ends).  Thus, the scope of the claim is not clearly and distinctly defined by the claim. The language “an long term evolution
Claim 24 lacks clarity since the relationship of claim 1, which is directed to determining a TOA and/or a distance, to determining a plurality of TDOAs is not clearly and distinctly set forth.  Additionally, the language “measuring TDOAs acquired by transmissions” lacks a clear meaning due to its apparent improper usage of language. As there is no structural element associated with claim 1 and the only thing available is a received measurement, the only available information is a time of arrival of a signal.  The scope of the claim cannot be ascertained.
Claim 25 is indefinite due to the lack of a proper antecedent basis for “the mutual distance.”  The language “at least one UEs performs performing and determining a peak sample and correlation data” is indefinite due to the lack of clarity, for example “performs performing.”  It is not clear what the scope of performing RTT measurements according to a protocol encompasses.  Finally, it is not understood in what manner the claim is related to the method of claim 1 and/or whether this is merely duplicative of the process of claim 1.  The scope of the claim cannot be ascertained.
Claim 26 is indefinite due to the lack of clarity with respect to “the method comprising, before performing:” since it is unclear what this means in relation to the steps following such.  The language “transmitting and receiving the transmitted signal” is indefinite since it is unclear how the same communication device transmits a signal and receives the same signal so as to determine a TOA.  Additionally, as the steps are described as occurring “before performing,” as best understood, this would represent before performing the correlation process
Claim 28 is indefinite since it is unclear whether the peak of the correlation function and the maximum value of the correlation value are the same or different values.  Additional issues similar to those set forth in the rejection of claim 1 are also present herein. The language “the peak in a correlation function” lacks a proper antecedent basis.  The language “performing a plurality of correlation processes for a plurality of configuration signals to achieve multiple configuration correlation functions associated to different distances at the subsample resolution” lacks clarity.  It is unclear if this pertains to a process performed by the device at the time of estimating a TOA or distance and if so in what manner the “a plurality of configuration signals” that are “associated to different distances” is distinguishable from the received signal.  The language related to signals that are “associated to different distances” is not clear since it is unclear what is meant by a signal being associated to a distance means. It is unclear whether the language “the configuration data” is the same as or different from “pre-assigned configuration data.” The claim asserts “the configuration data being acquired by” three steps, however the final step is “associating configuration data to the transmission channel” to acquire pre-assigned configuration data.  This step fails to clearly and distinctly define the subject matter since it defines a process by itself. The language “the transmission channel” lacks a proper antecedent basis.  The language “associating” with respect to configuration data to a transmission channel is indefinite since the metes and bounds of “associating” are not clear.
In claim 29, the distinction between the “sample determination unit” and the “configuration data definition” are not clearly set forth since the distinction between “determine” and “acquire” with respect to a peak sample and data from other samples is not evident.  Based on the claim language, both units appear to learn a peak sample and data from other samples and 
Claim 30 is indefinite since claim 28 defines “a device” that includes a TOA/distance unit that estimates TOA/distance from a peak in a correlation function by processing a received signal and a correction unit that modifies the TOA/distance.  Thus, it would appear that the processing of the received signal via a correlation function is representative of the TOA/distance unit.  However, claim 30 appears to suggest that such is remote, which would be contrary to the language “a device.”  In an alternative interpretation based on claim 30, one could conclude that the claim language of claim 28 with respect to “from a position of the peak in a correlation function achieved by processing a received signal, wherein the sample resolution is associated to the sampling time of the received signal and/or correlation function” is not descriptive of the TOA/distance estimation unit and thus does not provide any limitation to the claimed structure of the device.  As such, the structural limitations of the claimed device of claim 28 would solely encompass a TOA or distance estimation unit for estimating a TOA or distance using a peak of a correlation function and a correction unit to modify the estimated TOA or distance using samples before and after the peak, i.e the known correlation function values. Claims 30 and 31 are indefinite since the claims set forth that the “device” is configured to “acquire from a remote device,” and is configured “as a full-duplex device
Regarding claim 34, the language “collecting . . . data . . . from a plurality of TOAs and/or distances at mutual distances smaller than the measurement resolution associated to the sampling rate” lacks clarity in light of the meaning of “mutual distances smaller than the measurement resolution,” “the measurement resolution,” and “associated to the sampling rate.” It is unclear what the “mutual distances” represent.  Since “the measurement resolution” lacks a proper antecedent basis, the idea of being smaller than such is indefinite. The language “associated to” is grammatically incorrect and thus lacks clarity. The scope of the claim cannot be ascertained.
In claim 35, the language “an long term evolution” network is grammatically improper.
In claims 35 and 36, the claim sets forth that the received measurement is from a particular communication network or a satellite.  However, as the two claimed structural elements set forth in claim 28 are a TOA/distance estimation unit and a correction unit, there is nothing in claim 28 that is structurally limited by the claim language associated with the limitations set forth in claims 35 and 36.  Thus, the claim fails to clearly and distinctly set forth the subject matter.
In claim 38, the language “to perform the method for time of arrival, TOA, measurements” lacks a proper antecedent basis.  Since the claim is limited to a storage medium  storing a program executed by a computer including performing a correlation process on a received measurement, it is unclear in what respect a “distance” can be determined since there is no association/relationship between any devices that would clearly identify what the “distance” represents.  A distance is defined by a relationship between two positions, however, as there are no elements nor positions, determining a distance solely from a time of arrival is lacks clarity.  
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-31 and 35-36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 30-31 set forth that the “device” is configured to “acquire from a remote device” and is configured “as a full-duplex device” to achieve internal delays.  However, as the structure of claim 28 is limited to a TOA or distance estimation unit and a correction unit, it is unclear how the structure thereof is further limited in structure since neither of the structural elements of claim 28 are capable of being configured for such features.
Claims 35 and 36 are directed to the device of claim 28 that comprises the structural components of (1) a TOA or distance estimation unit and (2) a correction unit. It is not clear how the subject matter associated with the estimation unit and the correction unit are further limited by the language set forth in each of claims since neither unit is described in the specification as being modified in any manner by the type of signal being received.
Claim Objections
Claims 9, 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can only refer to other claims in the alternative.  See MPEP § 608.01(n).  Accordingly, the claims 9 and 10 have not been further treated on the merits.
It is noted that claims 9-12, 15, 18, 24-27 and 34 are not examined with respect to the prior art due to the fact that the scope of such claims are not ascertainable and/or are directed to improper multiple dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 13, 14, 16, 17, 19-23, and 38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schipper (5,828,694).
Schipper (5,828,694) disclose a system and method for estimating a time of arrival of a signal comprising receiving a signal at a receiver (4:45+) and forming a correlation function AC(t) (Eq. (1A), Equ. (1B), FIG. 3) that has an identifiable peak τ=tP that is displaced from the true value of the peak τ=t0,P by a value ΔtP. The correlation has a sample resolution (2:10-41).  Additional samples preceding, i.e. the “early” region, and following, i.e. the “late” region, the P represents a correction value due to the multipath in the transmission path. In various embodiments, the function associated with the early region is represented by a selected function, expressed as equation (8), which is represented by a linear function as in Eq. (11) or quadratic function as in Eq. (13/15) though may be chosen to be any other function that offers a suitable approximation for the correlation function over a selected early region (6:1-45). The late region may likewise be approximated (6:46+).  A polynomial of degree higher than two or any other suitable trigonometric, rational or other approximating function can be used (8:13+).  The correction is clearly dependent upon the transmission channel with respect to the multipath (7:41+).  Schipper is directed to wireless communication signals as well as satellite signals and thus encompasses any of a 4G, 5G, LTE or satellite signal, particularly in view of the fact that the claims lacks any specific structure or process that would be modified and changed on the basis of the conventional wireless signals.  As there are no physical associations with respect to the method and device, performing a step that is in a “remote device” is met by any element that is spaced in any relative manner and/or connected by any manner such as via a wireless link or wire as long as the correlation and the TOA determination are distinct.  
Claims 1-8, 13, 14, 16, 17, 19-23, 28-33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez-Corbaton et al (7,085,537).
Fernandez-Corbaton et al (7,085,537) disclose a system and method for determining a time of arrival including receiving a signal from a wireless communication node (e.g. base .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abraham et al (8,411,726) disclose a method comprising: receiving a signal at a satellite signal receiver; producing a plurality of samples of the signal; producing a signal correlation response by processing a first set of the plurality of samples of the signal at a first resolution; determining whether slopes of an ascending edge and a descending edge of the signal correlation response are symmetrical; and selecting a second resolution for processing the samples of the signal responsive to determining that the slopes of the ascending edge and descending edge are not symmetrical (representative of the transmission channel due to multipath), wherein the second resolution is higher than the first resolution.
Saitou (2003/0123408) discloses a method and system for a CDMA receiving apparatus has an AD conversion unit for converting the receive signal to digital data and outputting digital data of a prescribed sampling speed; a correlation calculation unit for calculating correlation between a reference code sequence, which is a code sequence identical with the spreading code sequence, and the digital data sequence; an interpolator for performing interpolation between correlation values to thereby generate a correlation-value data sequence having a frequency that is N (e.g., four) times the chip frequency; and a timing decision unit, to which interpolated correlation values are input, for obtaining a timing, at which a peak value of the correlation values exceeds a set value, as a delay time of a signal that arrives via a prescribed path, and deciding despread-start timing based upon this delay time.  Thus, Saitou exemplify the conventionality of a correlation at a sample resolution and corrections, around a peak, that are at a sub-sample resolution.
Fernandez-Corbaton et al (7,474,994) disclose a method, device and machine readable medium for performing a correlation process at a sample resolution on a received signal to achieve a measurement correlation function, determining a maximum level at one of the points, using the maximum sample and samples at predetermined points in time adjacent the peak sample for generating a polynomial mathematical model using the samples, and determining a time of arrival based on the peak correlation signal level, an offset time, the mathematical model and an iterative algorithm.
Amerga et al (7,095,813) disclose a system and method for the correction of multipath errors in a telecommunication device, e.g. FIG. 7. The system comprises a searcher to analyze received signals and to determine a correlation signal at predetermined points in time. The searcher determines a maximum signal level at a selected one of the predetermined points in 
Reede et al (20120032855) disclose the conventionality of representing a high-resolution model of a communication channel [00147]-[0157].
Conventional time of arrival estimation techniques using correlation of the received signal with a reference signal are exemplified by the following: McCrady et al (20100304708); Zhengdi (7,466,752); and Gao et al (7,391,368).
Porcino (6,469,665) discloses a method and apparatus for determining a time of arrival of each of a plurality of received signals from communication base stations wherein a first TOA is determined at a first resolution and a corrected TOA is determined at a second, higher resolution.  The first TOA is determined from a correlation of an FFT of the received signal with an FFT of a reference signal and the second TOA is determined by performing a time domain correlation of the received signal with a replica of the transmitted signal.
Hoffman et al (7,627,063) disclose a device, method and computer program for determining a time of arrival including a correlation means 102 and a processing means 104. A correlation process is performed in the correlation means at a sample resolution and provides a correlation sequence 114 of FIG. 2 having a main maximum value 222 as well as at least one additional sample preceding and/or following (6:28+) the maximum, e.g. 224 (side maximum) and/or 226 (reversal point) (5:52+).  The main maximum 222 is determined and then a step back in time is performed on the correlation magnitude curve 114 until the first reversal point 226 is found (6:11+). The processing means determines a TOA on the basis of the interval bounded by the maximum value and the preceding value (reversal point) by oversampling the correlation sequence therein using an interpolator, which may be a linear interpolator (7:37+).  This appears to represent claimed subject matter of the assignee with the exception of the “pre-assigned correction data associated with the transmission channel.” 
Zhengdi (7,466,752) discloses the calculation of a ration between the difference of E-L and the sum of E-L samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646